ANN WALSH BRADLEY, J.
¶ 33. {dissenting). In Georgia v. Randolph,1 the United States Supreme Court set forth a rule governing circumstances in which one inhabitant consents to a search and another inhabitant objects. The Court held that "a physically present inhabitant's express refusal of consent to a police search is dispositive as to him, regardless of the consent of a fellow occupant." 547 U.S. 103, 122-23 (2006).
¶ 34. The majority appears, at times, to construe "physically present" to mean that the objecting inhabitant must be standing squarely under the doorframe when he registers his objection to the search. To the extent that the majority limits the holding from Randolph, it endorses a test that will yield arbitrary results and impermissibly affords citizens fewer Fourth Amendment protections than does the United States Supreme Court.
¶ 35. Contrary to the majority, I conclude that this case falls squarely within the rule enunciated in Randolph. Because I determine that St. Martin was physically present when he refused to consent to the search, I respectfully dissent.
I
¶ 36. In its certification memorandum, the court of appeals asked whether the rule from Randolph applies when "a physically present resident is taken forcibly from his residence by law enforcement officers but remains in close physical proximity to the residence[.]" Majority op., ¶ 2. The State argues that a defendant is not physically present when he is "outside the home." Id., ¶ 24. At times, the majority embraces the dictates of *316Randolph and concludes that the dispositive question is whether the defendant was "physically present at the residence." Id., ¶ 2.
¶ 37. When applying the rule, however, the majority appears to conclude that "physically present" means that the defendant must be standing under the door-frame of the residence when he lodges his objection. It notes that St. Martin "did not expressly object to [the officers'] entry as he stood at the door," id., ¶ 22, and that when St. Martin refused to consent to the search, he was "not at the door and objecting," id., ¶ 23. Therefore, it concludes that "St. Martin was not physically present at what the United States Supreme Court called the 'threshold colloquy.' "Id., ¶ 6. Even though St. Martin was on hand and registered an express, contemporaneous objection to the search, the majority determines that he was "absent" and that "the rule stated in Randolph does not apply in this case." Id., ¶ 6.
II
¶ 38. "The physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed." Payton v. New York, 445 U.S. 573, 585-86 (1980). Warrantless searches of homes are presumptively unreasonable. Welsh v. Wisconsin, 466 U.S. 740, 748-49 (1984).
¶ 39. There are several recognized exceptions to the warrant requirement. These "narrow and well-delineated" exceptions are to be "jealously and carefully drawn," and the State bears the burden of proving by clear and convincing evidence that any warrantless search was reasonable and in compliance with the Fourth Amendment. Flippo v. W. Virginia, 528 U.S. 11, 13 (1999); Jones v. United States, 357 U.S. 493, 499 *317(1958); State v. Kieffer, 217 Wis. 2d 531, 541-42, 577 N.W.2d 352 (1998). The rationale for construing exceptions narrowly is that "the informed and deliberate determinations of magistrates empowered to issue warrants as to what searches and seizures are permissible under the Constitution are to be preferred over the hurried action of officers." Randolph, 547 U.S. at 117 (quoting United States v. Lefkowitz, 285 U.S. 452, 464 (1932)).
¶ 40. The voluntary consent of the occupant of a home is one exception to the warrant requirement. In United States v. Matlock, 415 U.S. 164 (1974), the Supreme Court held that "the consent of one who possesses common authority over premises ... is valid as against the absent, nonconsenting person with whom that authority is shared." Id. at 170.
¶ 41. This holding was recently reexamined by the Supreme Court in Georgia v. Randolph, 547 U.S. 103. In that case, the defendant's wife consented to a search of their home. The defendant, who later sought to suppress the evidence, met the officers at the door and expressly objected to the search.
¶ 42. In keeping with the principle that exceptions to the warrant requirement are construed narrowly to protect the privacy of the home, the Court held that "a physically present inhabitant's express refusal of consent to a police search is dispositive as to him, regardless of the consent of a fellow occupant." 547 U.S. at 122-23. It explained that the cooperative occupant's "disputed invitation, without more, gives a police officer no better claim to reasonableness in entering than the officer would have in the absence of any consent at all." Id. at 114.
¶ 43. When applying its holding to the facts of the case before it, the Court noted that Randolph was "at *318the door" when he expressed his objection to the search. It explained that "if a potential defendant with self-interest in objecting is in fact at the door and objects, the co-tenant's permission does not suffice for a reasonable search, whereas the potential objector, nearby but not invited to take part in the threshold colloquy, loses out." Id. at 121.
¶ 44. When setting forth the question presented and its holding, however, the Court's language clarifies that the defendant need not be at the door to be deemed physically present. The Court explained that the question presented was whether a search was lawful when a resident "is present at the scene and expressly refuses to consent." Id. at 106 (emphasis added). Later, the Court differentiated between residents who are "on hand" and those who are "absent." Id. at 121-22.
¶ 45. The rule set forth in Randolph appears to be motivated by the concern that officers need not "take affirmative steps to find a potentially objecting co-tenant." Id. at 122. Retaining the Matlock rule regarding "absent" co-tenants, the Court concluded that "it would needlessly limit the capacity of the police ... if we were to hold that reasonableness required the police to take affirmative steps to find a potentially objecting co-tenant before acting on the permission they had already received." Id. at 122.
¶ 46. A different situation is presented when the co-tenant is "present at the scene" and "expressly refuses consent." Id. at 106. In such a case, "[djisputed permission is [] no match for [the] central value of the Fourth Amendment," and "the cooperative occupant's invitation adds nothing to the government's side to counter the force of an objecting individual's claim to security against the government's intrusion into his dwelling place." Id. at 115.
*319¶ 47. In so concluding, the Randolph Court emphasized that "there is practical value in the simple clarity of complementary rules[.]" Id. at 121. One rule "recogniz[es] the co-tenant's permission when there is no fellow occupant on hand, the other accord[s] dispositive weight to the fellow occupant's contrary indication when he expresses it." Id. at 121-22.
Ill
¶ 48. In making the determination that St. Martin was not physically present, the majority sidesteps Randolph's holding. Instead, it handpicks the language from Randolph where the Court was applying its rule to the particular facts of the case.
¶ 49. Under the majority's analysis, it is unclear how close a nonconsenting occupant must be to the front door to be considered "physically present." The majority notes that St. Martin "did not expressly object to [the officers'] entry as he stood at the door," majority op., ¶ 22, and that when St. Martin did object, he was "not at the door and objecting." Id., ¶ 23. Neither the court of appeals nor the State advances such a restrictive rule. Both acknowledge that the test is whether the defendant is "physically present." See supra, ¶ 36.
¶ 50. A straightforward application of the majority's apparent holding would lead to arbitrary results. What if the nonconsenting occupant is standing just beyond the doorframe when he objects to the search? What if he is 10 feet away? What if he is at the bottom of the stairs leading up to the door? Does it make any difference if he is standing on the second step beyond the entryway, or on the fifth? To negate his co-occupant's consent, must the nonconsenting occupant stand squarely under the doorframe of his resi*320dence and block the officers' entry as he lodges his objection?
¶ 51. If the majority's rule is applied literally, the reasonableness of officers' actions will not be judged by any common understanding of what is reasonable. Rather, the officers' actions will instead be judged by metaphysical determinations about the precise contours of the boundary of the "threshold" of a home. This cannot possibly be the "formalism" envisioned by the Randolph Court when it explained that "there is practical value in the simple clarity of complementary rules." Much simpler is a rule that recognizes the objection of a resident who is "on hand" and "at the scene" when he refuses to consent to the search of his private residence.
¶ 52. In drawing the "fine line" that a co-occupant's objection loses validity past the threshold, the majority expands the consent exception to the warrant requirement and undercuts the requirement that searches be reasonable. It is exceptions to the warrant requirement, rather than exceptions to the exceptions to the warrant requirement, that must be construed narrowly. See Flippo, 528 U.S. at 13.
¶ 53. I recognize that lower courts have split on whether Randolph should be given a broad or a narrow interpretation.2 However, if the majority opinion is construed to hold that a defendant must be standing squarely under the doorframe for his objection to have any weight, the majority interprets the Federal Constitution to provide fewer rights than the interpretation *321adopted by the United States Supreme Court. This, the majority may not do.
¶ 54. State courts are bound by the United States Supreme Court's interpretation of the Federal Constitution. Chapman v. California, 386 U.S. 18, 21 (1967); State v. Jennings, 2002 WI 44, ¶ 18, 252 Wis. 2d 228, 647 N.W.2d 142. A state court may interpret its own constitution to provide greater protection than the Federal Constitution. Cooper v. California, 386 U.S. 58, 62 (1967). However, a state court may not advance a more restrictive interpretation of the Federal Constitution than the interpretation adopted by the United States Supreme Court. Id.
IV
¶ 55. Contrary to the majority, I conclude that the facts of this case fit squarely within the rule enunciated in Randolph. St. Martin and Latoya shared an apartment. According to an officer's testimony, Latoya consented to a search of the attic.3 St. Martin, who was *322detained in a squad car that had not yet left the scene, expressly objected to the search.4 The officers knew that St. Martin objected. Nevertheless, rather than attempting to secure a warrant, they ignored St. Martin's express objection and conducted a warrantless search of the attic.5
¶ 56. Under these facts, I conclude that St. Martin was physically present when he expressly refused to *323consent to the search.6 Accordingly, I respectfully dissent.
¶ 57. I am authorized to state that Chief Justice SHIRLEY S. ABRAHAMSON joins this dissent.

 Georgia v. Randolph, 547 U.S. 103 (2006).


 See, e.g., Marc McAllister, What the High Court Giveth the Lower Courts Taketh Away, 56 Clev. St. L. Rev. 663 (2008); Note, Renee E. Williams, Third Party Consent Searches After Georgia v. Randolph: Dueling Approaches to the Dueling Roommates, 87 B.U. L. Rev. 937 (2007).


 From the record, it is not clear that Latoya actually consented to the search. Initially, the State advanced no argument that the search was valid pursuant to her consent. Rather, the State conceded that the search was illegal:
The Court: [Y]ou would agree that prior to [the application for a warrant] there was, in fact, a search of the attic?
[District Attorney]: Yes.
The Court: And you would also agree—you're conceding that search was improper?
[District Attorney]: The search of the attic was improper.
Latoya testified at the suppression hearing, but she was not asked whether she had consented. The circuit court made no finding of fact regarding Latoya's purported consent. Rather, it found: "What occurred here, unfortunately, is [the detectives] . .. went to the premises, they appropriately detained Mr. *322St. Martin. He did not give consent to search. In fact, he specifically said you can't search. [Latoya] made some statements .. . and then at that time they probably should have called the metro drug unit, had them involved. But instead they decided to conduct their own search."


 By determining that "[t]his case closely resembles the facts presented in the Matlock case," majority op., ¶ 6, the majority fails to account for an essential fact that distinguishes this case from Matlock. In United States v. Matlock, 415 U.S. 164, 166 (1974), the defendant did not register any objection to the search. By contrast, St. Martin, who was "on hand," expressly refused to consent to the search.
I recognize that the application of the law to this case might differ if St. Martin, who was detained in a nearby squad car, had not objected to the search. Under those circumstances, the facts would more closely mirror the facts presented in Matlock. As the majority asserts, "the facts matter, and slight factual differences may take the analysis in far different directions." Majority op., ¶ 27.


 There is no claim that any exigency justified the warrantless entry. See Randolph, 547 U.S. at 116 n.6. St. Martin had been lawfully arrested and secured in a squad car, and he would have had no opportunity to destroy any evidence that might be contained within the apartment. Nothing but the "hurried action of [the] officers" prevented them from seeking "the informed and deliberate determination [] of [a] magistrateG empowered to issue warrants." Randolph, 547 U.S. 103,117 (quoting United States v. Lefkowitz, 285 U.S. 452, 464 (1932)).


 Additionally, I conclude that the untainted evidence, consisting primarily of Latoya's equivocal statements to the police, were insufficient on their own to establish probable cause for the second search of the attic.